Case 1:20-cv-24938-KMM Document 1 Entered on FLSD Docket 12/02/2020 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                        MIAMI DIVISION
                                            CASE NO.:
                                 AT LAW AND IN ADMIRALTY
 HAROLD DEWAYNE HARMON,


        Plaintiff
 v.
 CARNIVAL CORPORATION
 d/b/a CARNIVAL CRUISE LINE,

        Defendant.
 _________________________________/

                                 COMPLAINT FOR DAMAGES
        The Plaintiff HAROLD DEWAYNE HARMON was a passenger aboard the Carnival

 Glory, hereby sues the Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE

 LINE (hereinafter “Defendant” or “Carnival”) and files this Complaint for Damages and says:

                             THE PARTIES AND JURISDICTION
        1.      This is an action for damages which exceed $75,000 exclusive of interest, costs,

 and attorney’s fees.

        2.      THE PLAINTIFF. The Plaintiff HAROLD HARMON is sui juris and is a citizen

 and resident of Santa Rosa, California for purposes of diversity and brings an action with a matter

 in controversy which exceeds the sum or value of $75,000 exclusive of interest and costs.

        3.      THE DEFENDANT. The Defendant, CARNIVAL CORPORATION d/b/a

 CARNIVAL CRUISE LINE (hereinafter referred to as CARNIVAL or Defendant or the cruise

 line), a citizen of a foreign nation of Panama, is incorporated outside of the state of Florida, but

 does business in the State of Florida, and at all times material hereto was and is doing business in


                                                  1
Case 1:20-cv-24938-KMM Document 1 Entered on FLSD Docket 12/02/2020 Page 2 of 9




 Miami Dade County, Florida. At all times material hereto, the Defendant owned and/or operated

 the cruise ship on which the subject negligence occurred.

        4.      FEDERAL SUBJECT MATTER JURISDICTION. Federal subject matter

 jurisdiction arises under and is by virtue of Diversity of Citizenship pursuant to 28 U.S.C. § 1332,

 as this is a civil action where the Plaintiff’s matter in controversy exceeds the sum or value of

 $75,000 exclusive of interest and costs and is between citizens of different States and/or citizens

 of a State and citizens or subjects of a foreign state. This action also arises under and is by virtue

 of the admiralty or maritime jurisdiction pursuant to 28 U.S.C. § 1333. Further, this action is being

 filed in Federal Court in Miami Dade County, Florida, as required by the venue selection clause

 in the Passenger Contract Ticket issued by the Defendant.

        5.      VENUE AND PERSONAL JURISDICTION. The Defendant, at all times

 material hereto, itself or through an agent or representative, in the County and in the District in

 which this Complaint is filed:

          (a) Operated, conducted, engaged in or carried on a business venture in this state and/or

          county; and/or

          (b) Had an office or agency in this state and/or county; and/or

          (c) Engaged in substantial activity within this state; and/or

          (d) Committed one or more of the acts stated in Florida Statutes, Sections 48.081, 48.181

          or 48.193.

        6.      All conditions precedent for filing and maintaining this action have been fulfilled,

 have been waived, or do not apply.

                   OTHER ALLEGATIONS COMMON TO ALL COUNTS
        7.      DATE OF THE INCIDENT. The incident occurred on December 20, 2019.


                                                   2
Case 1:20-cv-24938-KMM Document 1 Entered on FLSD Docket 12/02/2020 Page 3 of 9




        8.      LOCATION OF THE INCIDENT. This incident involved the Carnival Glory

 which crashed into the Carnival Legend. The Carnival Glory crashed into the Carnival Legend

 while attempting to maneuver the Carnival Glory near the dock at Cozumel, Mexico. This crash

 occurred while the Plaintiff was a passenger onboard the Carnival Glory. Accordingly, the

 Plaintiff’s claim is governed by the General Maritime Law.

        9.      STATUS OF THE PLAINTIFF AT THE TIME OF THE INCIDENT. At all

 times material hereto, the Plaintiff was a passenger on the subject cruise ship described herein and

 accordingly was an invitee while on the vessel.

        10.     DESCRIPTION OF THE INCIDENT. Carnival owes a duty of reasonable care

 under the circumstances. The circumstances giving rise to this cause of action are as follows.

 Carnival’s ships dock in numerous ports on a repetitive ongoing basis. Each Carnival ship is

 assigned a designated itinerary for a period of time planned and organized by Carnival. Carnival

 also knows that certain ports are always part of certain cruise ships’ itineraries. Certain ports have

 been part of Carnival’s cruise itineraries for decades. Therefore, Carnival is very familiar with the

 coordination, process, safety procedures, prevailing conditions, locations and other circumstances

 involved in safely docking and/or maneuvering its ships at and/or near ports on its itineraries,

 including the port at Cozumel, Mexico.

        11.     Carnival planned and organized the Carnival Glory and Carnival Legend’s

 itineraries such that both cruise ships were scheduled to dock at the port in Cozumel, Mexico on

 December 20, 2019. The officers of the Carnival Glory and of the Carnival legend were in control

 of the movements of the respective ships. At all times material the officers of both the Carnival

 Glory and Carnival Legend were employees of the Defendant. Carnival’s officers attempted to

 maneuver the Carnival Glory near the dock. Carnival’s officers failed to maintain a proper lookout

 either by sight, live video feed, global positions, other electronic means and/or by use of other

 officers or crew. Carnival’s officers failed to control the Carnival Glory so as to avoid collision
                                                   3
Case 1:20-cv-24938-KMM Document 1 Entered on FLSD Docket 12/02/2020 Page 4 of 9




 and/or allision with other vessels or fixed objects, including the Carnival Legend. Because of these

 failures, Carnival’s officers caused the Carnival Glory to crash into the Carnival Legend. At the

 time of this crash, the Plaintiff was a passenger onboard the Carnival Glory. This sudden and

 violent crash caused Carnival’s passengers including the Plaintiff to suddenly and strike Carnival’s

 dining room furniture and fall down. As a result of this incident the Plaintiff suffered severe and

 permanent injuries. These permanent injuries significantly affect the life and abilities of the

 Plaintiff.

         12.      During the crash, Carnival failed to comply with numerous applicable industry

 standards, statutes, and/or regulations including but not limited to the following:

               a. Inland and International Navigation Rule 5 (33 CFR 83.05) which mandates that

                  every vessel shall at all times maintain a proper look-out by sight and hearing as

                  well as by means appropriate in the prevailing circumstances and conditions so as

                  to make full appraisal of the situation and of the risk of collision.

               b. Inland and International Navigation Rule 6 (33 CFR 83.06), Safe Speed, which

                  mandates that every vessel shall at all times proceed at a safe speed so that he or

                  she can take proper and effective action to avoid collision and be stopped within a

                  distance appropriate to the prevailing circumstances and conditions;

               c. Violating Inland and International Navigation Rule 7 (33 CFR 83.07(a) and (b)),

                  Risk of Collision, which mandates that every vessel shall use all available means

                  appropriate to the prevailing circumstances and conditions to determine if risk of

                  collision exists.

         13.      NOTICE: Carnival knew or should have known about numerous prior incidents

 involving maritime collisions and/or allisions. These include incidents involving Carnival and/or

 its subsidiaries as well other incidents widely featured and/or reported in the news and maritime


                                                     4
Case 1:20-cv-24938-KMM Document 1 Entered on FLSD Docket 12/02/2020 Page 5 of 9




 industry. Carnival knew or should have reasonably known about the following highly reported

 cruise ship and/or large vessel collisions and/or allisions:

            a. MSC Opera in Venice, Italy on June 2, 2019: The Opera suffered from an engine

                failure. The failure caused the engine to be blocked with its thrust which caused the

                ship to accelerate. The MSC Opera crashed into the San Basilio dock. See

                https://www.npr.org/2019/06/02/729075426/massive-cruise-ship-crashes-into-port-in-

                venice-injuring-at-least-5;   https://www.kpbs.org/news/2019/jun/02/massive-cruise-

                ship-crashes-into-port-in-venice/;

            b. Norwegian Epic in Puerto Rico on February 12, 2019: The Epic ended up off off

                course in Puerto Rico to deal with reported mechanical issues. The Epic drifted off

                course due to “prevailing wind” and crashed into two mooring points, damaging both.

                See      https://www.insider.com/norwegian-cruise-ship-filmed-crashing-into-a-pier-in-

                puerto-rico-2019-2;

            c. Carnival Horizon in Manhattan, New York on August 28, 2018: The Carnival Horizon

                was arriving at Pier 90 at West 50th Street past the West Side Hightway and smashed

                into        the        dock          while      docking         at       the        pier.

                https://www.nbcnewyork.com/news/local/carnival-cruise-ship-collides-with-dock-on-

                manhattans-west-side-officials/1823471/;

            d. Celebrity Infinity in Ketchikan, Alaska on June 3, 2016: The Celebrity Infinity crashed

                into the Ketchikan dock. See https://www.adn.com/alaska-news/2016/06/03/video-

                cruise-ship-crashes-into-ketchikan-dock/

            e. Costa Crociere Costa Concordia off the coast of Italy on January 13, 2012: Costa

                Crociere is a wholly owned subsidiary of Carnival Corporation. The Costa Concordia

                struck the rocking outcrop while travelling approximately 16 knots off Isola del

                Giglio, Italy. The crash caused the vessel to list to the port side, ground just north of
                                                     5
Case 1:20-cv-24938-KMM Document 1 Entered on FLSD Docket 12/02/2020 Page 6 of 9




                 the village of Giglio, and rest with most of the starboard side underwater.

                 https://en.wikipedia.org/wiki/Costa_Concordia

              f. Staten Island Ferry Andrew J Barberi St. George Terminal, New York: The Staten

                 Island Ferry, Andrew J. Barberi, crashed into a concrete maintenance pier at the St.

                 George          Terminal             on         October          15,          2003.

                 https://en.wikipedia.org/wiki/2003_Staten_Island_Ferry_crash

 Carnival therefore knew or should have known that it must monitor wind, sea, current and tide

 conditions with docking, maintain a properly lookout; proceed at a safe speed, coordinate docking;

 and/or take all reasonable precautions to avoid collision and/or allision when docking and/or

 maneuvering its cruise ships near ports and/or other vessels. Carnival also documents collisions

 and/or allisions in various ways. That documentation includes minutes of meetings, emails,

 voyage logs, and/or internal investigations, audits, root cause analysis and/or action reports.

 Therefore, the cruise line had long-standing actual and/or constructive notice of the dangers caused

 when cruise ships are not steered and/or operated in a reasonably safe manner.

                                            COUNT I:
                                          NEGLIGENCE

        14.      The Plaintiff hereby adopts and re-alleges each and every allegation in Paragraphs

 1- 13 above.

        15.      This Count seeks to hold Carnival liable for its negligence which caused the

 collision and/or allision during which the Carnival Glory struck the Carnival Legend. At all times

 material to this action, Carnival owed the Plaintiff a duty to exercise reasonable care under the

 circumstances. See Hall v. Royal Caribbean Cruises, Limited, 2004 WL 1621209 (Fla. 3d DCA

 2004); Harnesk v. Carnival Cruise Lines, Inc., 1991 WL 329584 (S.D. Fla. 1991).

        16.      Carnival knew or should have known that its crew must maintain a proper lookout

 when moving its cruise ships near ports and/or other cruise ships. To reasonably maintain a
                                                  6
Case 1:20-cv-24938-KMM Document 1 Entered on FLSD Docket 12/02/2020 Page 7 of 9




 properly look out, Carnival knew or should have known that its crew must maintain sight either

 by live video feed, global positions, other electronic means and/or by use of other officers or crew.

 Carnival knew or should have known that Carnival’s crew must analyze the prevailing conditions

 and area surrounding Carnival’s ships to fully assess the situation and risk of collision and/or

 allision before moving Carnival’s vessels. Based on years of experience, Carnival also knew or

 should have known that its crew must operate its ships at a safe speed. Carnival knew or should

 have known that its crew must proceed at a speed which Carnival’s crew could reasonably avoid

 collision and/or allision and stop within a distance appropriate to the prevailing circumstances and

 conditions which include but are not limited to wind, sea, current and tides. Carnival also knew

 or should have known that Carnival’s crew must use all available means appropriate to the

 circumstances and conditions to determine if risk of collision and/or allision exists. Carnival knew

 or should have known its crew must properly coordinate docking with other vessels, analyze the

 prevailing conditions including monitoring wind, sea, current and tides, and/or properly

 communicate with other surrounding vessels before proceeding.

        17.     Carnival, acting through its crew and/or personnel, breached its duty of care to act

 reasonably under the circumstances. Carnival breached its duties to the Plaintiff by its actions and

 conduct. Carnival failed to monitor the wind, sea, current and tides. Carnival failed to keep a

 proper lookout by failing to maintain sight by live video feed, global positions, other electronic

 means and/or by use of other officers or crew. Carnival failed to coordinate docking. Carnival

 failed to avoid the collision and/or allision when the Carnival Glory struck the Carnival Legend.

 Carnival failed to monitor the wind, sea, current and tides.          Carnival failed to properly

 communicate and/or coordinate its movements with surrounding vessels. Carnival failed to

 reasonably analyze and assess the prevailing conditions to determine the risk of collision and/or

 allision. Carnival failed to proceed at a safe speed which it could reasonably avoid collision and/or

 allision and stop within a distance appropriate to the prevailing circumstances and conditions.
                                                  7
Case 1:20-cv-24938-KMM Document 1 Entered on FLSD Docket 12/02/2020 Page 8 of 9




 Carnival also failed to comply with applicable industry standards, statutes, and/or regulations

 which invokes the Pennsylvania Rule and/or Oregon Rule and shifts the burden of proof to the

 Defendant in the proof of negligence or proof of the absence of negligence. Carnival’s violation

 of applicable and mandatory safety regulations and standards constitutes negligence per se.

        18.     At the time of this incident Plaintiff HAROLD HARMON was having breakfast in

 one of Carnival’s onboard restaurants and Carnival’s negligence cause Harmon to fall over a chair

 in the Carnival Glory’s dining room. As a direct and proximate result of Carnival’s negligence,

 the Plaintiff suffered severe and permanent injuries including but not limited to a complex tear of

 the meniscus and ACL in his right knee. Had Carnival acted reasonably under the circumstances,

 Carnival would not have caused the Carnival Glory to strike the Carnival Legend. The Plaintiff

 would therefore never have been injured.

        19.     INJURIES. As a direct and proximate result of Carnival’s negligence, the Plaintiff

 suffered injuries which include but are not limited to a complex tear of the meniscus and ACL in

 his right knee. These are extremely painful and/or disabling injuries and have caused and will

 continue to cause severe disability with permanent impairment.            These permanent injuries

 significantly affect the life and abilities of Harmon.

        20.     Carnival’s negligence proximately caused permanent injuries and damages to the

 Plaintiff in the past and in the future. Those injuries and damages include but are not limited to

 economic damages including medical, psychological, and other related expenses in the past and in

 the future; household and other related expenses in the past and in the future; and past lost wages and

 compensation and loss of income earning capacity for the future. Those injuries and damages also

 include but are not limited to non-economic damages including pain, suffering, disability, physical

 impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

 enjoyment of life. The losses are either permanent or continuing. The Plaintiff has suffered these

 losses in the past and will continue to suffer them in the future.
                                                   8
Case 1:20-cv-24938-KMM Document 1 Entered on FLSD Docket 12/02/2020 Page 9 of 9




     WHEREFORE, the Plaintiff demands Judgment against Carnival for damages recoverable under

 the general maritime law and state law including but not limited to economic damages including

 medical, psychological, and other related expenses in the past and in the future; lost income in the

 past and lost income and earning capacity in the future; non-economic damages in the past and in the

 future including pain, suffering, disability, physical impairment, scarring, disfigurement, mental

 anguish, inconvenience, and loss of capacity for the enjoyment of life; all court costs, all interest due

 under the applicable law including interest from the date of the subject incident under General

 Maritime Law, and any and all other damages which the Court deems just or appropriate.




                                                 By:      s/ John H. Hickey
                                                         JOHN H. HICKEY, ESQ. (FBN 305081)
                                                         hickey@hickeylawfirm.com
                                                         federalcourtfilings@hickeylawfirm.com
                                                         SARAH A. LOBEL, ESQ. (FBN 88716)
                                                         slobel@hickeylawfirm.com
                                                         HICKEY LAW FIRM, P.A.
                                                         1401 Brickell Avenue, Ste. 510
                                                         Miami, Florida 33131-3504
                                                         Telephone: (305) 371-8000
                                                         Facsimile: (305) 371-3542
                                                         Attorney for the Plaintiff




                                                    9
